Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 12-22 are pending and allowed herein.
Claims 5 and 11 are cancelled.
Reasons for Allowance
Claims 1-4, 6-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent claims 1, 7 and 17 the prior art of record alone or in proper combination fails to teach a method of making a container comprising a sealed top end, with a peelable membrane and a separate bottom metal end including one or more perforations covered by an tamper evident tag which includes color shifting layers when exposed to air within the container and this indication can be seen through the perforation on the bottom metal end separate from the sealed top end , along with all the remaining limitation is the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 2-4,6,8-10,12-16,18-22.
Further the Terminal disclaimer filed 12/21/2020 overcomes the non-statutory double patenting rejection.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731